UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-25765 CHINA FORESTRY, INC. (Exact name of Registrant as specified in its charter) Nevada 87-0429748 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Room 517, No. 18 Building Nangangjizhong District, High-Tech Development Zone Harbin, Heilongjiang Province, The People’s Republic of China (Address of principal executive offices) (011) (86) 0451-87011257 (Registrant's telephone number) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large Accelerated Filer oAccelerated Filer o Non-accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yeso No x State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable, date: May 14, 2010, 56,000,000 shares. Table of Contents CHINA FORESTRY, INC. Form 10-Q for the period ended March 31, 2010 TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1 - FINANCIAL STATEMENTS Unaudited Consolidated Balance Sheets at March 31, 2010 andDecember 31, 2009 3 Unaudited Consolidated Statements of Operations and Comprehensive Loss for the Three months Ended March 31, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the Three monthsEnded March 31, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6 ITEM 2 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3 - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4- CONTROLS AND PROCEDURES 9 PART II - OTHER INFORMATION ITEM 1 - LEGAL PROCEEDINGS 10 ITEM 2 - UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3 - DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4 - REMOVED AND RESERVED 10 ITEM 5 – OTHER INFORMATION 10 ITEM 6 – EXHIBITS 10 SIGNATURES 11 - 2 - Table of Contents CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) March 31, December 31, ASSETS Current Assets Cash $ $ Prepaid expenses - - Total Current Assets Timberlands - netof accumulated amortization Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Due to related parties Total Current Liabilities and Total Liabilities Shareholders' Equity Preferred stock, $0.001 par value; 10,000,000 shares authorized; None issued and outstanding - - Common stock, $0.001 par value; 200,000,000shares authorized, 56,000,000 shares issued and outstanding Additional paid-in capital Accumulated Deficit ) ) Accumulated other comprehensive income Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to the unaudited consolidated financial statements. - 3 - Table of Contents CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) For the Three Months Ended March 31, Expenses General and administrative expenses $ Net Loss $ ) $ ) Other comprehensive income (loss)-Foreign exchange gain (loss) ) Comprehensive gain (loss) $ ) $ ) Net Loss per share - basic and diluted $ ) $ ) Weighted average shares outstanding- basic and diluted See accompanying notes to the unaudited consolidated financial statements. - 4 - Table of Contents CHINA FORESTRY, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Three Month Ended March 31, March 31, Operating activities: Net income (loss) $ )
